Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each amended/new claim in Remarks is strongly requested for clear and definite claim interpretations by Examiner.

Priority
Acknowledgment is made of applicant's claim for the present application filed on 02/27/2018.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: “to at least one” should read “to the at least one” in line 13. Appropriate correction is required. In addition, claim(s) 15 is/are objected to for the same reason.
Claim(s) 15 is/are objected to because of the following informalities: “apply at least one of the selected decision options” should read “apply at least one of the at least one selected decision option” or something else in line 15. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” (lines 7, 10) in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claim(s) 8, 15 is/are rejected for the same reason.
Claim(s) 4 recite(s) the limitation “the selecting of the first subset” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is not clear if it indicates “(b) identifying a first subset of decision options” or something else. It appears that it may need to read “a selection” or “the identifying” or something else. For the purposes of examination, “a selection” is used. In addition, claim(s) 11, 18 is/are rejected for the same reason.
Claim(s) 5 recite(s) the limitation “the plurality of sensors” in line 1. There is insufficient antecedent basis for this limitation in the claim. It appears that it may need to read “a plurality of sensors” or something else. For the purposes of examination, “a plurality of sensors” is used. In addition, claim(s) 6-7, 12-14, 19-20 is/are rejected for the same reason.
Claim(s) 1, 4-8, 11-15, 18-20 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-3, 9-10, 16-17 are rejected at least based on their direct and/or indirect dependency from the independent claims. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: 
The limitations of 
“receiving sensory data from at least one physical or virtual sensor; 
computing a plurality of decision options for configuration of the at least one physical or virtual sensor; 
selecting at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets; and 
applying at least one of the at least one cross-function decision option, to the at least one physical or virtual sensor”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “receiving”, “applying”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “receiving”, “applying” languages, the limitations in the context of this claim encompass the user mentally thinking with a physical aid (e.g., pencil and paper) of getting receiving data; getting decision options for the data; selecting at least one decision option from multiple decision options; apply the at least one decision option to a device. 

In addition, the limitation of 
“computing a plurality of utility functions, and for each utility function: (a) computing a utility value for each decision option, and (b) identifying a first subset of decision options that substantially maximize the computed utility values”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. That is, other than reciting “receiving”, “applying”, nothing in the claim element precludes the step from practically being performed based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. For example, but for the “receiving”, “applying” languages, the limitation in the context of this claim encompass just calculating functions, and for each function, computing a utility value and identifying a set of decision options based on utility values.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – the act of receiving (i.e. inputting) data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of inputting data is recited at a high-level of generality (i.e., as a generic act of inputting performing a generic act function of inputting data) such that it amounts no more than a mere act to apply the exception using a generic act of inputting. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In particular, the claim recites an additional element – the act of applying data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of applying data is recited at a high-level of generality (i.e., as a generic act of applying performing a generic act function of applying data) such that it amounts no more than a mere act to apply the exception using a generic act of applying data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a pre-solution activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(g) – “Mere Data Gathering”. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of inputting data amounts to no more than a mere act to apply the exception using a generic act of inputting. A mere act to apply an exception using a generic act of inputting cannot provide an inventive concept. The claim is not patent eligible.
The claim is appending an “Apply” activity, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(f) – “Mere Instructions To Apply An Exception”. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of applying data amounts to no more than a mere act to apply the exception using a generic act of applying. A mere act to apply an exception using a generic act of applying cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim(s) 8, 15 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 2
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by determining utility functions using a pseudo-random utility function generator, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 9, 16 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 3
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by iteratively adding decision options to a set of decision options, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 10, 17 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 4
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by selecting a set of decision options based on a selection from each group, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 11, 18 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 5
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by selecting a physical sensor, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 12, 19 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 6
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by selecting a virtual sensor, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 13, 20 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 7
The claim is rejected under 35 U.S.C. 101 because it only modifies the abstract idea by incorporating a senor in a system, which also does not add significantly more or provide a specific application of the judicial exception.

Similarly, Claim(s) 14 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Note: Hereinafter, if a limitation has bold brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Claim(s) 1, 3-5, 7-8, 10-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekiner et al. (Multi-period multi-objective electricity generation expansion planning problem with Monte-Carlo simulation, 2010) in view of Hare et al. (US 20160306725 A1) further in view of Detwiler et al. (US 20170329875 A1)

Regarding claim 1
Tekiner teaches 
A method comprising using at least one hardware processor for: 
receiving sensory data from at least one physical or virtual [sensor]; 
(Tekiner, [table(s) 2-3] [sec(s) 2] “In Fig. 1, we present the graphical representation of network topology. The existing generation units are listed in Table 2 with corresponding capacity, unavailability, fixed operation and maintenance cost, variable cost, CO2, NOx and SO2 emissions.”; e.g., table 2 along with “CO2, NOx and SO2 emissions” may read on “sensory data”.)

computing a plurality of decision options for configuration of the at least one physical or virtual [sensor]; 
(Tekiner, [fig(s) 2-6] [sec(s) 3] “Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component. If the chosen number is smaller than the unavailability of the corresponding component, this component is assumed unavailable for that scenario.” [sec(s) 4] “
    PNG
    media_image1.png
    400
    845
    media_image1.png
    Greyscale
”; e.g., “Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation” and each variable of eqs (9)-(16) read on “decision options”.)

computing a plurality of utility functions, and for each utility function: (a) computing a utility value for each decision option, and (b) identifying a first subset of decision options that substantially maximize the computed utility values; 
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” [sec(s) 3] e.g., “The system components whose failures are considered are generation units, transmission lines, distribution lines, transmission pipelines providing natural gas to centralized units, transmission pipelines providing natural gas to city gates, and sub-transmission pipelines delivering natural gas to sub-mains. … Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component. If the chosen number is smaller than the unavailability of the corresponding component, this component is assumed unavailable for that scenario.”  [sec(s) 4] “The three individual objective functions have different units and scaling. Therefore, the objective function for our optimization model is the weighted sum of normalized values of these three objective functions. … For example if w1 = 1, w2 = w3 = 0, then the problem is to only minimize costs. However, the weights can be varied to reflect any different decision maker preferences or to explore the possible trade-offs between different plans and preferences: 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “The problem was solved considering 26 different weight combinations as presented in Table 5 Given the importance of costs, the weight for the cost is always at least 0.5 for all cases. Also, we assume that only one nuclear power plant can be built over the 15-year planning horizon.”; e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with table 5 may read on “a plurality of utility functions”. In addition, e.g., 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 calculation along with “parameters used in mathematical model” and eqs (9)-(16) may read on “utility value for each decision option”. Furthermore, e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with “Objective function solutions for Pareto front” of table 6 may read on “identifying a first subset of decision options that substantially maximize the computed utility values” since minimizing 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 indicates maximizing the utility value. Under the broadest reasonable interpretation (BRI), “utility” is interpreted as a state of being useful.)

[selecting] at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets; and 
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” [sec(s) 3] e.g., “The system components whose failures are considered are generation units, transmission lines, distribution lines, transmission pipelines providing natural gas to centralized units, transmission pipelines providing natural gas to city gates, and sub-transmission pipelines delivering natural gas to sub-mains. … Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component. If the chosen number is smaller than the unavailability of the corresponding component, this component is assumed unavailable for that scenario.”  [sec(s) 4] “The three individual objective functions have different units and scaling. Therefore, the objective function for our optimization model is the weighted sum of normalized values of these three objective functions. … For example if w1 = 1, w2 = w3 = 0, then the problem is to only minimize costs. However, the weights can be varied to reflect any different decision maker preferences or to explore the possible trade-offs between different plans and preferences: 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “The problem was solved considering 26 different weight combinations as presented in Table 5 Given the importance of costs, the weight for the cost is always at least 0.5 for all cases. Also, we assume that only one nuclear power plant can be built over the 15-year planning horizon.”; e.g., “parameters used in mathematical model” and eqs (9)-(16) may read on “the plurality of decision options”. In addition, e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with “Objective function solutions for Pareto front” of table 6 may read on “at least one cross-function decision option from the plurality of decision options” since minimizing 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 selects at least one cross-function decision option. Furthermore, e.g., “cost”, “CO2”, “NOx” may read on “cross-function”.)

applying at least one of the at least one cross-function decision option, to the at least one physical or virtual [sensor].
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” [table(s) 7] “Central units expansion solutions for Pareto front” [sec(s) 3] e.g., “Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component.”  [sec(s) 4] “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “For every weight combination, each solution is to build distributed generation units at all possible location. At the first time period, 47 distributed units are constructed, and in 5 years, the remaining ones are to be installed in the optimal plan. The main reason for this is unmet demand mainly because of distribution line failures. Building distributed generation units is cost beneficial, assuming that there is a buyer for their steam at the equivalent of 15.91 $/MW. Since in this example, distributed generation units are using natural gas, they are also environmental friendly compared to coal and oil. The expansion plan for central units is presented in Table 7. For each weight combination, we state the investment decision for each time period. The investment decisions are changed based on relative weights on cost, CO2 and NOx.”; e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with “Objective function solutions for Pareto front” of table 6 may read on “at least one cross-function decision option” since minimizing 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 selects at least one cross-function decision option. In addition, e.g., “For every weight combination, each solution is to build distributed generation units at all possible location” may read on “applying at least one of the at least one cross-function decision option”.)

However, Tekiner does not appear to distinctly disclose:
receiving sensory data from at least one physical or virtual [sensor]; 
computing a plurality of decision options for configuration of the at least one physical or virtual [sensor]; 
[selecting] at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets; and 
applying at least one of the at least one cross-function decision option, to the at least one physical or virtual [sensor].

(Note: Hereinafter, if a limitation has one or more bold underlines, the one or more bold underlined claim languages indicate that they are taught by the current prior art reference, while the one or more non-underlined claim languages indicate that they have been taught already by one or more previous art references.)

Hare teaches
receiving sensory data from at least one physical or virtual sensor; 
computing a plurality of decision options for configuration of the at least one physical or virtual sensor; 
 (Hare, [fig(s) 1-4] [table(s) 1] [par(s) 4] “Embodiments include a method, system, and computer program product for accumulating sensor data from a plurality of sensor utilizing a physics based model containing differential equations that describe components and sub-systems within a complex networked system; selecting, by an algorithm, a sub-set of best sensors to capture effects of each failure mode from a plurality of sensors, each sensor being associated with at least one of the components and the sub-systems within the complex networked system; training a plurality of neural networks for each subsystem and component within the complex networked system to detect and identify faults within the sensor data; and in response to the sub-set of best sensors being selected and the plurality of neural networks being trained for each subsystem and component, executing the algorithm to detect and isolate the faults within the sensor data.” see also [pars(s) 32-41] “sensors”; Note that Tekiner teaches “receiving sensory data from at least one physical or virtual [sensor]; computing a plurality of decision options for configuration of the at least one physical or virtual [sensor];”.)

applying at least one of the at least one cross-function decision option, to the at least one physical or virtual sensor.
(Hare, [fig(s) 1-4] [table(s) 1] [par(s) 4] “Embodiments include a method, system, and computer program product for accumulating sensor data from a plurality of sensor utilizing a physics based model containing differential equations that describe components and sub-systems within a complex networked system; selecting, by an algorithm, a sub-set of best sensors to capture effects of each failure mode from a plurality of sensors, each sensor being associated with at least one of the components and the sub-systems within the complex networked system; training a plurality of neural networks for each subsystem and component within the complex networked system to detect and identify faults within the sensor data; and in response to the sub-set of best sensors being selected and the plurality of neural networks being trained for each subsystem and component, executing the algorithm to detect and isolate the faults within the sensor data.” [par(s) 32-41] e.g., “That is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between 0 and 1 to indicate which class the data belongs to.”; e.g., “selecting, by an algorithm, a sub-set of best sensors to capture effects of each failure mode from a plurality of sensors” may read on “applying at least one of the at least one cross-function decision option, to the at least one physical or virtual sensor” since variables related to the algorithm are used to select sensors. Note that Tekiner teaches “applying at least one of the at least one cross-function decision option, to the at least one physical or virtual [sensor]”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-objective optimization system of Tekiner with the sensor of Hare. 
Doing so would lead to reducing false alarms and the computational complexity while maintaining a high detection rate by selecting a set of best sensors.
(Hare, [par(s) 4] “selecting, by an algorithm, a sub-set of best sensors to capture effects of each failure mode from a plurality of sensors, each sensor being associated with at least one of the components and the Sub-systems within the complex networked system.” [par(s) 13-17] “The system level detection and isolation algorithm runs in a top-down fashion by first detecting and isolating a subsystem containing the fault and then isolating the corresponding faulty component within that subsystem to reduce the false alarms and the computational complexity while maintaining a high detection rate.”)

However, the combination of Tekiner, Hare does not appear to distinctly disclose:
[selecting] at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets; and 

Detwiler teaches
selecting at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets; and 
(Detwiler, [fig(s) 27] [par(s) 348-396] “To generate the pipe graph from the list of all the possible pipes, the greedy algorithm adds ‘the best’ pipe to an already existing graph. The best pipe is here defined by the smallest cost of the entire pipe graph. That means that every time a pipe is ‘tried’ the cost of the entire pipe graph needs to be calculated. Water needs to flow through the pipe using gravity. That means that water that flows into an inlet at a certain elevation can not flow out of that inlet at a higher elevation. This plus the fact that every pipe needs to be between a certain minimum and maximum slope means that certain elevations can change if one pipe is added. The pipes also need to be ‘sized’. That means that the amount of water that flows through the pipe per second will dictate the minimum size that is needed to make the flow feasible. This is done using the Manning's equation. This equation estimates the flow through the pipe using the size of the drainage areas draining into it, the time it takes to get the water to the pipe and things like slope and material that is used in the pipe itself. There is a standard set of pipe sized and materials that are used, and the algorithm selects the one most cost effective for the current pipe graph.”; e.g., “every time a pipe is ‘tried’ the cost of the entire pipe graph needs to be calculated” may read on “selecting”. Note that Tekiner teaches “[selecting] at least one cross-function decision option from the plurality of decision options of the first subsets, wherein the at least one cross-function decision option is included in a substantially maximum number of the first subsets”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-objective optimization system of Tekiner, Hare with the decision option selection of Detwiler. 
Doing so would lead to quickly generating conceptual site designs, improving the quality and speed of the site design decision process.
(Detwiler, [par(s) 1-7] “In one exemplary embodiment, the present disclosure may utilize an online GIS database to facilitate the process of data collection. The exemplary GIS database may be operatively linked to an Optimization Engine, discussed below, to quickly generate conceptual site designs, improving the quality and speed of the site design decision process.”)

Regarding claim 3
The combination of Tekiner, Hare, Detwiler teaches claim 1.

Tekiner further teaches 
[the selecting is performed using a greedy algorithm that iteratively adds] at least one of the plurality of decision options of the first subsets [to] the at least one cross-function decision option.
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” [sec(s) 3] e.g., “The system components whose failures are considered are generation units, transmission lines, distribution lines, transmission pipelines providing natural gas to centralized units, transmission pipelines providing natural gas to city gates, and sub-transmission pipelines delivering natural gas to sub-mains. … Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component. If the chosen number is smaller than the unavailability of the corresponding component, this component is assumed unavailable for that scenario.”  [sec(s) 4] “The three individual objective functions have different units and scaling. Therefore, the objective function for our optimization model is the weighted sum of normalized values of these three objective functions. … For example if w1 = 1, w2 = w3 = 0, then the problem is to only minimize costs. However, the weights can be varied to reflect any different decision maker preferences or to explore the possible trade-offs between different plans and preferences: 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “The problem was solved considering 26 different weight combinations as presented in Table 5 Given the importance of costs, the weight for the cost is always at least 0.5 for all cases. Also, we assume that only one nuclear power plant can be built over the 15-year planning horizon.”; e.g., “parameters used in mathematical model” and eqs (9)-(16) may read on “the plurality of decision options”. In addition, e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with “Objective function solutions for Pareto front” of table 6 may read on “first subsets” and “at least one cross-function decision option” since minimizing 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 selects at least one decision option from multiple decision options. Furthermore, e.g., “cost”, “CO2”, “NOx” may read on “cross-function”.)

Detwiler further teaches
the selecting is performed using a greedy algorithm that iteratively adds at least one of the plurality of decision options of the first subsets to the at least one cross-function decision option.
(Detwiler, [fig(s) 27] [par(s) 348-396] “To generate the pipe graph from the list of all the possible pipes, the greedy algorithm adds ‘the best’ pipe to an already existing graph. The best pipe is here defined by the smallest cost of the entire pipe graph. That means that every time a pipe is ‘tried’ the cost of the entire pipe graph needs to be calculated. Water needs to flow through the pipe using gravity. That means that water that flows into an inlet at a certain elevation can not flow out of that inlet at a higher elevation. This plus the fact that every pipe needs to be between a certain minimum and maximum slope means that certain elevations can change if one pipe is added. The pipes also need to be ‘sized’. That means that the amount of water that flows through the pipe per second will dictate the minimum size that is needed to make the flow feasible. This is done using the Manning's equation. This equation estimates the flow through the pipe using the size of the drainage areas draining into it, the time it takes to get the water to the pipe and things like slope and material that is used in the pipe itself. There is a standard set of pipe sized and materials that are used, and the algorithm selects the one most cost effective for the current pipe graph.”; e.g., “every time a pipe is ‘tried’ the cost of the entire pipe graph needs to be calculated” may read on “greedy algorithm that iteratively adds”. Note that Tekiner teaches “[the selecting is performed using a greedy algorithm that iteratively adds] at least one of the plurality of decision options of the first subsets [to] the at least one cross-function decision option”.)

The combination of Tekiner, Hare, Detwiler is combinable with Detwiler for the same rationale as set forth above with respect to claim 1.

Regarding claim 4
The combination of Tekiner, Hare, Detwiler teaches claim 1.

Tekiner further teaches 
an action of organizing the decision options into groups based on the utility values, and wherein the selecting of the first subset is performed on the groups of decision options by selecting at least one decision option of each group.
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” [sec(s) 3] e.g., “The system components whose failures are considered are generation units, transmission lines, distribution lines, transmission pipelines providing natural gas to centralized units, transmission pipelines providing natural gas to city gates, and sub-transmission pipelines delivering natural gas to sub-mains. … Some of the parameters used in mathematical model are scenario based; that is, they are obtained from Monte-Carlo simulation. Here, we present the definition of those parameters. In each scenario, uniform distributed random numbers between 0 and 1 are selected for each component. If the chosen number is smaller than the unavailability of the corresponding component, this component is assumed unavailable for that scenario.”  [sec(s) 4] “The three individual objective functions have different units and scaling. Therefore, the objective function for our optimization model is the weighted sum of normalized values of these three objective functions. … For example if w1 = 1, w2 = w3 = 0, then the problem is to only minimize costs. However, the weights can be varied to reflect any different decision maker preferences or to explore the possible trade-offs between different plans and preferences: 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “The Monte-Carlo simulation is coded by using C++, Microsoft Visual Studio 2005. GAMS/CPLEX is used to solve the mixed integer linear programming mathematical model. The problem was solved considering 26 different weight combinations as presented in Table 5 Given the importance of costs, the weight for the cost is always at least 0.5 for all cases. Also, we assume that only one nuclear power plant can be built over the 15-year planning horizon. The objective function values for Pareto-front solutions are presented in Table 6.”; e.g., each of the “parameters used in mathematical model” and eqs (9)-(16) may read on “group”. In addition, e.g., 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 calculation along with “parameters used in mathematical model” and eqs (9)-(16) and “solve the mixed integer linear programming mathematical model” may read on “organizing the decision options into groups based on the utility values” since each of the “parameters used in mathematical model” and eqs (9)-(16) is calculated with the Monte-Carlo simulation and the mixed integer linear programming mathematical model. Furthermore, e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with “Objective function solutions for Pareto front” of table 6 may read on “selecting of the first subset is performed on the groups of decision options by selecting at least one decision option of each group” since minimizing 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
 indicates using each of the “parameters used in mathematical model” and eqs (9)-(16). Under the broadest reasonable interpretation (BRI), “utility” is interpreted as a state of being useful.)

Regarding claim 5
The combination of Tekiner, Hare, Detwiler teaches claim 1.

Hare further teaches 
each of the plurality of sensors is at least one physical sensor selected from the group consisting of a camera sensor, a radiation sensor, an acoustic sensor, a pressure sensor, a motion sensor, a temperature sensor, a gravity sensor, a moisture sensor, a magnetic sensor, and an electromagnetic sensor.
(Hare, [pars(s) 15-26] “the air management system 200 (e.g., an embodiment of complex networked system 100) includes a plurality of sensors A-H. In general, a sensor is any device that detects events or changes in quantities and provides a corresponding output, e.g., as an electrical or optical signal. Examples of quantities that a sensor can detect include but are not limited to light, motion, temperature, magnetic fields, gravity, humidity, moisture, vibration, pressure, electrical fields, sound, and other physical aspects of an external environment.”; The examiner notes that this claim is a kind of Markush-type and one of the groups “a pressure sensor, a motion sensor, a temperature sensor, a gravity sensor, a moisture sensor, a magnetic sensor” may be elected.)

The combination of Tekiner, Hare, Detwiler is combinable with Hare for the same rationale as set forth above with respect to claim 1.

Regarding claim 7
The combination of Tekiner, Hare, Detwiler teaches claim 1.

Hare further teaches 
each of the plurality of sensors is incorporated in at least one of a module, a system, a computer, and a mobile device.
(Hare, [fig(s) 2, 6] [pars(s) 15-26] “the air management system 200 (e.g., an embodiment of complex networked system 100) includes a plurality of sensors A-H. In general, a sensor is any device that detects events or changes in quantities and provides a corresponding output, e.g., as an electrical or optical signal. Examples of quantities that a sensor can detect include but are not limited to light, motion, temperature, magnetic fields, gravity, humidity, moisture, vibration, pressure, electrical fields, sound, and other physical aspects of an external environment.”; The examiner notes that this claim is a kind of Markush-type and one of the groups “a module, a system, a computer” may be elected.)

The combination of Tekiner, Hare, Detwiler is combinable with Hare for the same rationale as set forth above with respect to claim 1.

Regarding claim 8
The claim is a computer program product claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Tekiner teaches computer-readable storage medium and processors ([sec 5] “The Monte-Carlo simulation is coded by using C++, Microsoft Visual Studio 2005”; e.g., “coded by using C++, Microsoft Visual Studio 2005” may read on “computer-readable storage medium” and “hardware processor” since a program is run on a computer.).

Regarding claim 10
The claim is a computer program product claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 11
The claim is a computer program product claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 12
The claim is a computer program product claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 14
The claim is a computer program product claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 15
The claim is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Tekiner teaches computer-readable storage medium and processors ([sec 5] “The Monte-Carlo simulation is coded by using C++, Microsoft Visual Studio 2005”; e.g., “coded by using C++, Microsoft Visual Studio 2005” may read on “computer-readable storage medium” and “hardware processor” since a program is run on a computer.).

Regarding claim 17
The claim is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 18
The claim is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 19
The claim is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekiner et al. (Multi-period multi-objective electricity generation expansion planning problem with Monte-Carlo simulation, 2010) in view of Hare et al. (US 20160306725 A1) further in view of Detwiler et al. (US 20170329875 A1) further in view of Rudolph et al. (US 2008/0065359 A1)

Regarding claim 2
The combination of Tekiner, Hare, Detwiler teaches claim 1.

Tekiner further teaches 
the plurality of utility functions are determined by a [pseudorandom] utility function generator, wherein each execution of the [pseudorandom] utility function generator selects at least one [random] function from a group consisting of a weighted function, a weighted polynomial function, and a weighted power function.
(Tekiner, [fig(s) 2-6] [table(s) 5] [table(s) 6] “Objective function solutions for Pareto front for GEP solutions.” see also [sec(s) 3]  [sec(s) 4] “The three individual objective functions have different units and scaling. Therefore, the objective function for our optimization model is the weighted sum of normalized values of these three objective functions. … For example if w1 = 1, w2 = w3 = 0, then the problem is to only minimize costs. However, the weights can be varied to reflect any different decision maker preferences or to explore the possible trade-offs between different plans and preferences: 
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” [sec(s) 5] “The problem was solved considering 26 different weight combinations as presented in Table 5 Given the importance of costs, the weight for the cost is always at least 0.5 for all cases. Also, we assume that only one nuclear power plant can be built over the 15-year planning horizon.”; e.g., “
    PNG
    media_image2.png
    66
    405
    media_image2.png
    Greyscale
” along with table 5 may read on “a plurality of utility functions”. Under the broadest reasonable interpretation (BRI), “utility” is interpreted as a state of being useful. The examiner notes that this claim is a kind of Markush-type and the group “weighted function” is elected.)

However, the combination of Tekiner, Hare, Detwiler does not appear to distinctly disclose:
the plurality of utility functions are determined by a [pseudorandom] utility function generator, wherein each execution of the [pseudorandom] utility function generator selects at least one [random] function from a group consisting of a weighted function, a weighted polynomial function, and a weighted power function.

Rudolph teaches
the plurality of utility functions are determined by a pseudorandom utility function generator, wherein each execution of the pseudorandom utility function generator selects at least one random function from a group consisting of a weighted function, a weighted polynomial function, and a weighted power function.
(Rudolph, [par(s) 179-184] [par(s) 263-275] “Optimization algorithms generally return an optimal value for a specified objective function and one or more parameter values achieving the optimal objective value. By forming appropriate objective functions, optimization problems can be used to find parameter values of desired properties. For example, optimizations for the above two problems will generally also return diagonal lengths achieving the minimum or maximum value for some length variable. We can also formulate other types of objective functions. For example we can define a randomly weighted linear function, 
    PNG
    media_image3.png
    60
    384
    media_image3.png
    Greyscale
 where w is a random weight vector, for a random generation of valid length parameters.”; Note that Tekiner teaches “the plurality of utility functions are determined by a [pseudorandom] utility function generator, wherein each execution of the [pseudorandom] utility function generator selects at least one [random] function from a group consisting of a weighted function, a weighted polynomial function, and a weighted power function”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-objective optimization system of Tekiner, Hare, Detwiler with the random function generator of Rudolph. 
Doing so would lead to finding an optimal value for a specified objective function and one or more parameter values achieving the optimal objective value. 
(Rudolph, [par(s) 263-275] “Optimization algorithms generally return an optimal value for a specified objective function and one or more parameter values achieving the optimal objective value. By forming appropriate objective functions, optimization problems can be used to find parameter values of desired properties. For example, optimizations for the above two problems will generally also return diagonal lengths achieving the minimum or maximum value for some length variable. We can also formulate other types of objective functions. For example we can define a randomly weighted linear function, 
    PNG
    media_image3.png
    60
    384
    media_image3.png
    Greyscale
 where w is a random weight vector, for a random generation of valid length parameters.”)

Regarding claim 9
The claim is a computer program product claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 16
The claim is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekiner et al. (Multi-period multi-objective electricity generation expansion planning problem with Monte-Carlo simulation, 2010) in view of Hare et al. (US 20160306725 A1) further in view of Detwiler et al. (US 20170329875 A1) further in view of GRICHNIK et al. (US 2012/0323343 A1)
Regarding claim 6
The combination of Tekiner, Hare, Detwiler teaches claim 1.

However, the combination of Tekiner, Hare, Detwiler does not appear to distinctly disclose:
each of the plurality of sensors is at least one virtual sensor selected from the group of a network performance sensor, a statistical outcome sensor, a heuristic performance sensor, and a computational sensor.

GRICHNIK teaches
each of the plurality of sensors is at least one virtual sensor selected from the group of a network performance sensor, a statistical outcome sensor, a heuristic performance sensor, and a computational sensor.
(GRICHNIK, [fig(s) 3] [par(s) 6-8] “The virtual sensor network system may include a memory that is configured to store a virtual sensor model, an output parameter value default rate of change, and an output parameter value threshold rate of change. The virtual sensor network system may also include a processor that is configured to receive, as input parameter values, physical parameter values of a machine measured from a physical sensor, and generate output parameter values based on the input parameter values and the virtual sensor model.” [par(s) 30-55] “Virtual sensor model 334 may include any appropriate type of mathematical or physical model indicating interrelationships between input parameter values 310 and output parameter values 320 … The neural network computational model (i.e., virtual sensor model 334) may be trained by using selected data records.”; The examiner notes that this claim is a kind of Markush-type and the group “a computational sensor” may be elected.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-objective optimization system of Tekiner, Hare, Detwiler with the computational sensor of GRICHNIK. 
Doing so would lead to optimizing a virtual sensor model by performing a virtual sensor process model generation and optimization process.
(GRICHNIK, [par(s) 30-55] “The created process model may then be loaded to virtual sensor network system 130 for operations. For example, processor 202 may perform a virtual sensor process model generation and optimization process to generate and optimize virtual sensor model 334. FIG. 4 shows an exemplary model generation and optimization process that may be performed by processor 202”.)

Regarding claim 13
The claim is a computer program product claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 20
The claim is a system claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al. (US 20190171187 A1) teaches receiving sensor data and selecting sensors based on an algorithm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129